Citation Nr: 0508064	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-30 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel












INTRODUCTION

The veteran served on active duty from March 1986 to October 
1989.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, dated in 
June 2002.  


FINDING OF FACT

A right knee disorder did not have its onset during active 
service or an applicable presumptive period, or otherwise 
result from disease or injury in service.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a right 
knee disorder.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321 (2004).  In this case, VA's duties have been fulfilled 
to the extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran dated in January 2002.  The veteran was 
told what was required to successfully establish service 
connection and of his and VA's respective responsibilities in 
terms of obtaining information and evidence.  He was also 
asked to submit information and/or evidence to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  A second VCAA letter was sent to the veteran in 
October 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including VA 
medical records and private medical records, has been 
obtained and associated with the claims file.  Service 
medical records, El Paso VA Medical Center (VAMC) and private 
treatment records from Columbia East Medical Center are in 
the record.  In May 2004, the veteran submitted a report from 
Enes M. Kanlic, M.D., of the Texas Tech University 
Orthopaedic Surgery Department, dated in March 2004.  Records 
were requested from the Albuquerque VAMC, and that facility 
responded that no records were found for the veteran.  There 
is no indication of any relevant records that the RO has 
failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  An examination or opinion is necessary to make a 
decision on the claim when the record (1) contains competent 
evidence that the claimant has a current disability or 
persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  A VA 
orthopedic examination of the right knee, with an opinion, 
was conducted in July 2004.  

Finally, in his VA form 9 substantive appeal received at the 
Board in January 2004, the veteran requested appellate review 
under the decision review officer (DRO) process as opposed to 
the traditional review process.  However, as explained in the 
February 2004 supplemental statement of the case (SSOC), the 
time in which he could elect such review had expired.  See 
38 C.F.R. § 3.2600 (2004).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim.  


II.  Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for chronic disease, 
including arthritis, may be established based upon a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  The 
chronicity provision of 38 C.F.R. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 38 C.F.R. § 3.303(b) (2004).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Service medical records show that the veteran was provided 
emergency room treatment in May 1986 following a fight.  
Although the chief complaint was trauma to left knee, the 
assessment following examination was possible right knee 
medial meniscus tear.  X-rays were normal.  The veteran was 
given Motrin, instructed to perform physical therapy for quad 
strengthening and to return to the clinic in two weeks.  He 
was given a temporary two week restricted profile in which he 
was to avoid running.  Physical therapy notes in May 1986 
reflect findings for the left knee, but refer to the same 
accident in which the diagnosis was right meniscal tear.  
Follow-up in late May 1986 reflects the right knee was now 
normal.  The veteran had returned to running without 
problems.  The right knee ligaments were normal.  The range 
of motion was full and there were no meniscal or patellar 
signs.  Review of X-rays was again normal.  The analysis was 
healed minor right knee sprain or small medial meniscus tear, 
healing.  The plan was activity as tolerated, return to the 
clinic as needed.  The veteran's separation physical 
examination reflects no findings or complaints for the right 
knee.  The veteran indicated his knees were normal.  In the 
reported history, the 1986 right knee injury was reportedly 
"NCNS" [no complications, no sequelae].  Clinical 
evaluation of the lower extremities was normal.

El Paso VA treatment records dated from May 2001 to February 
2002 and records from Columbia East Medical Center dated from 
December 1999 through March 2001 show no treatment for or 
complaints of a right knee disability.  

A report dated in March 2004 from Enes M. Kanlic, M.D., and 
Russell R. Bear, D.O., of Texas Tech University Orthopaedic 
Surgery Department shows an evaluation of the right knee.  
The history of the 1986 injury to the right knee was noted.  
The veteran reported that he had continued to have periodic 
episodes of increased soreness with excessive activity or 
weather changes.  X-rays of the knees showed otherwise normal 
bony architecture with slight degenerative changes within 
both patellofemoral joints.  The diagnosis was chondromalacia 
patella.  

In July 2004, the veteran was afforded an orthopedic VA 
examination.  The veteran's claims folder was noted to have 
been reviewed prior to examination.  In-service injury to the 
right knee was noted.  The veteran reported he was currently 
working as a carpenter and the right knee limited his 
squatting and kneeling, though he sometimes did these as they 
were required for his job.  X-rays of the knees from Texas 
Tech dated in March 2004 were reviewed.  These showed slight 
degenerative changes, both knees.  The diagnosis was 
bilateral knees, mild degenerative changes.  The examiner's 
opinion was that it was less likely than not that the right 
knee mild degenerative changes were the result of the right 
knee injury in the military.  The examiner cited the 
following as supporting his opinion.  1. The X-rays showing 
slight bilateral changes suggest the condition is due to the 
aging process and not secondary to injury.  2.  The veteran's 
occupational history, as a construction worker and heavy 
equipment operator from 1990 to 1998, a plastics material 
operator from 1999 to 2001, and most recently a carpenter, 
made it more likely the current knee condition was from the 
excessive use of the knees, squatting and bending, in these 
jobs.  

In view of the foregoing, the Board finds that the right knee 
injury in service was acute and transitory and that it 
resolved without sequelae.  The Board cites to the lack of 
evidence of a chronic condition in service, the indications 
in the service medical record that the condition fully 
resolved, and the lack of treatment for over 15 years 
following service as supportive of this conclusion.  No 
chronic disability, including arthritis, was shown in service 
or within the one year period following service.  There is no 
medical evidence showing that the veteran had a chronic 
condition related to the right knee in service or during an 
applicable presumption period and still has such a right knee 
condition.  See Savage v. Gober, 10 Vet. App. at 498.  

Furthermore, no opinion evidence or other probative evidence 
links the current right knee disorder to service.  Dr. Kanlic 
shows only a current right knee disability, and there is no 
evidence of a relationship between that disability and 
service other than the veteran's unsupported history of 
continued symptoms despite years of no documented treatment.  
The VA examiner reviewed the entire record and concluded that 
the current right knee condition was not related to the 
injury in service in May 1986.  He cited the bilateral nature 
of the condition, as well as the degenerative nature and the 
occupational history as supporting his decision that the 
current condition was unlikely related to service.  
Essentially, the critical element in this claim is the lack 
of a relationship between the current right knee disability 
and service.  

In fact, the record does not reflect a chronic disability of 
the right knee until 2004, many years after service.  There 
is no competent evidence linking the veteran's current right 
knee disorder to any in-service disease or injury.  While a 
review of the record shows that a finding of right knee 
disorder exists following service, with the earliest 
documented manifestation of such a disorder being 15 years 
following service, there is no competent medical evidence 
which demonstrates that the right knee disorder is related to 
service.  

Contrary to the veteran's contention that his current right 
knee disorder is related to active service, the VA examiner's 
opinion in July 2004 to assess the likelihood of that very 
matter was unfavorable.  The evaluation was based on a review 
of the veteran's medical history.  It considered his 
contentions, medical records, and the current findings.  The 
Board finds that the opinion was well supported and 
consistent with the record.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  There is no medical opinion of 
record refuting the VA examiner's opinion.  The VA examiner 
specifically concluded that the current right knee disorder 
was less likely than not related to military service.  

The Board appreciates the sincerity of the veteran's belief 
that his right knee disorder, degenerative arthritis, is 
related to service.  However, it is well established that, as 
a layperson, he is not considered capable of opining, no 
matter how sincerely, that his claimed condition is 
etiologically related to service.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for a right knee disorder.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule.


ORDER

Entitlement to service connection for a right knee disorder 
is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


